Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of Applicant’s Request for Continued Examination and Amendment filed on 08/28/2020.
Claims 1-2, 7, 19 have been amended.
Claims 20-21 have been added.
Claim 6 has been cancelled.
Claims 1-5, 7-21 are pending in the present application.
Claims 10-15 have been previously withdrawn from consideration.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/28/2020 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 16-18, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over KIELTYKA et al (Modular synthesis of supramolecular ureidopyrimidinone–peptide conjugates using an oxime ligation strategy. Chem. Commun., 2012, 48, 1452–1454; hereinafter “KIELTYKA1”) in view of DANKERS et al (US 2009/0130172; herein after “DANKERS2) and MITCHELL et al (Polyarginine enters cells more efficiently than other polycationic homopolymers. J. Peptide Res., 2000, 56, 318-325) and SUNSHINE et al (Uptake and transfection with polymeric nanoparticles are dependent on polymer end-group structure, but largely independent of nanoparticle physical and chemical properties. Mol Pharm. 2012 November 5; 9(11): 3375–3383).
KIETYKA1 teaches supramolecular composition for biomedical application (see pg. 1452, 1st col.) comprising of: monofunctional ureidopyrimidinone conjugated to peptides (see title), wherein ureidopyrimidinone reads on Applicant’s formula (III) and the peptide has cationic groups of amines, such as tertiary amine group (see pg. 1453, Scheme 2 below) and amino acid abbreviations for all cationic amino acids, such as R is arginine, H is histidine and K is lysine, wherein lysine has an NH3+ group (see (pg. 1453, Scheme 2).

    PNG
    media_image1.png
    112
    784
    media_image1.png
    Greyscale

Additional disclosures include: mixing of these ureidopyrimidinone prepolymers with several peptides in a modular way resulted in bioactive biomaterials with a range of properties (see pg. 1452, 1st col) and can form hydrogels (see pg. 1452, 1st col); this method allows to flexibly couple a variety of peptides on an as-need basis (see pg. 1452, 2nd, col); the supramolecular are self-assembly into nanostructures (see pg. 1453, 2nd col); the UPy-peptides can be mixed with other UPy-modified prepolymers (see pg. 1454, 1st col) for any biomolecule desired (see pg. 1454, 2nd col); used in biomedical field (see pg. 1452, 1st col).
KIELTYKA1 not teach adding nucleic acid or the amount of cationic group, which would be related to the z-potential positive charge, such as 5-40mV.
DANKERS2 teaches using supramolecular (see title and abstract), such as ureidopyrimidinone (“UPy”; see [0111]; and [0116]) for biomedical application (see abstract), such as tissue engineering, drug delivery (see abstract) and delivery of biologically active compounds, such as nucleic acid (see [0072]; and claim 9), such as single strand RNA (see [0072]). Note, DANKERS could also be a primary reference, because the only element missing is the z potential from a cationic group, which is obvious from the secondary references below. 
MITCHELL teaches the prior art had known that “polycations have been used principally to enhance the cellular uptake of nucleic acid” (see pg. 319, 1st col) and that cationic amino acids are also capable of crossing the plasma membranes of cells and have been used to facilitate the uptake of a variety of biopolymers and small molecules nd col), which has a pyridine group.
	SUNSHINE teaches the prior art had known of using positively charged zeta potential of 21-29mV for uptake and transfection with polymeric nanoparticles (see title and abstract) using secondary and tertiary amine groups (see pg. 2 and 8), such as using E7 group which has 2 tertiary amines (see pg. 8, and Figure 1).
	It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate a bioactive compounds, such as nucleic acid. 
The person of ordinary skill in the art would have been motivated to make those modifications, because it would allow gene/bioactive/drug delivery to a patient, and reasonably would have expected success because the prior art had suggested using nucleic acid with ureidopyrimidinone supramolecular. 
It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate cationic groups of peptides or secondary and tertiary amines other forms to have a z-potential of 21-29mV. The person of ordinary skill in the art would have been motivated to make those modifications, because it would increase cell uptake for drug delivery and transfection, and reasonably would have expected success because all the references dealt with the same field of study, such as the biomedical field. 
The references do not specifically teach the percentages of cationic subunit in the amount as claimed by Applicant. As discussed above, adjusting the number/percentages of cationic subunits would result in a positive z-potentials.  The amount of cationic .

Claims 1-4, 16-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over KIELTYKA et al (Modular synthesis of supramolecular ureidopyrimidinone–peptide conjugates using an oxime ligation strategy. Chem. Commun., 2012, 48, 1452–1454; hereinafter “KIELTYKA1”) in view of DANKERS et al (US 2009/0130172) and MITCHELL et al (Polyarginine enters cells more efficiently than other polycationic homopolymers. J. Peptide Res., 2000, 56, 318-325), SUNSHINE et al (Uptake and transfection with polymeric nanoparticles are dependent on polymer end-group structure, but largely independent of nanoparticle physical and chemical properties. Mol Pharm. 2012 November 5; 9(11): 3375–3383) and BUSSERON et al (Nanoscale, 2013, 5, 7098-7140).
As discussed above, KIELTYKA1 in view of DANKERS2, MITCHELL and SUNSHINE teaches Applicant’s invention.
The references do not teach the nucleic acid RNA is an siRNA; or that the RNA is bound by electrostatic forces.
nd col), such as gene and drug delivery of nucleic acid (see pg. 7102, 2nd col), such as siRNA (pg. 7104, 1st col), which is one of the most promising therapeutic approaches for a wide range of disease (see pg. 7104) by cationic nanomaterials, such as cationic liposomes (see pg. 7104, 2nd col), cationic lipids (see pg. 7105), cationic peptides and polymers (see pg. 7106; note, cationic groups are well-known for nucleic acid drug delivery), wherein the therapeutic nanoparticles can be obtained by the spontaneous self-assembly in one pot upon mixing a solution of the siRNA and the other components (see pg. 7106, 2nd col), which would result in bounding by electrostatic forces when used with cationic supramoleculars, because siRNA are negatively charged molecules. Additional disclosures include: supramolecular polymers include ureidopyrimidone (see pg. 7113).
	It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate siRNA as the nucleic acid and mixing with supramolecular compounds resulting in bounding by electrostatic forces. The person of ordinary skill in the art would have been motivated to make those modifications because siRNA is one of the most promising therapeutic approaches for a wide range of disease and the prior art has shown that it can be mixed with self-assembly compounds, and reasonably would have expected success, because all the references dealt with the same field of endeavor, such as supramolecular self-assemblies for biomedical applications.

Claims 1-5, 7-9, 16-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over KIELTYKA et al (Modular synthesis of supramolecular ureidopyrimidinone–peptide .
As discussed above, KIELTYKA1 in view of DANKERS2, MITCHELL, SUNSHINE and BUSSERON teaches Applicant’s invention.
The references do not teach the hydrodynamic diameter of the particle is 0.2-1000nm; or adding a bifunctional subunit with formula (II).
KIELTYKA2 teaches a highly synergistic (see abstract) supramolecular composition comprising of: monofunctional UPy-PEG (see abstract and Figure 1), which reads on formula (III); bifunctional UPy-PEG (abstract and Figure 1), which reads on formula (II), wherein P is replace by G, and the Z moiety is UPy, which is cationic. Additional disclosures include: hydrogel (see pg. 11160). 
Note, KIELTYKA2 teaches a compound such as:

    PNG
    media_image2.png
    159
    840
    media_image2.png
    Greyscale

(see KIELTYKA2 at Figure 1), which reads on Applicant’s formula (III) .  DANKERS teaches the same compound as discussed below.
	DANKERS teaches more details of the bifunctional UPx-PEG (see Figure 1), which reads on formula ((II) and (III), wherein adjusting the parameter, such as length of the hydrophobic (x) and PEG spacer (Zk) can tailor structural properties and controlled erosion (see pg. 2706, 2nd col; and pg. 2707, 2nd col). Additional disclosures include: hydrodynamic diameter of 10-400nm (see pg. 2705, 2nd col); hydrogel.
	It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate a bifunctional subunit with formula (II), which is a UPy-modified prepolymer, wherein the UPy have a hydrodynamic diameter of 10-400nm. The person of ordinary skill in the art would have been motivated to make those modifications, because KELTYKA1 teaches “using mixtures of UPy-peptides and UPy-modified prepolymers”, and reasonably would have expected success because the references dealt with the same field of endeavor.

Response to Arguments
	Applicant argues that the deficiencies of Kieltykal with respect to claim 1, namely failure to disclose particles containing the polymer together with a nucleic acid molecule, Kieltyka2 is cited as disclosing a supramolecular composition comprising both monofunctional and bifunctional UPy-PEG, which is thus relevant to claims 1 
of nucleic acid compared to non-templated assembly. These are unexpected advantages of the use of templated assembly to form UPy-PEG nanoparticles for the intracellular delivery of nucleic acid molecules, and weigh in favor of non-obviousness of the present claims over the combined teachings of the cited references. A further deficiency of the rejection is that it combines the teachings of several references in a way that overgeneralizes their teachings to make a combination that would not have been made by a person of skill in the art who was aware of the unpredictable nature of the technologies involved. Given the wide variety of different polymers that can theoretically be used to mediate the uptake of nucleic acids into cells, the person of ordinary skill would not have applied Mitchell's teaching of enhancement of nucleic acid by polycations to all possible polymers, including UPyPEG polymers. Mitchell studied only homopolymers of cationic amino acids. Even within that limited space, Mitchell found that polyarginine was taken up better than other such polymers (Mitchell title), and that uptake was a function of polymer chain length (Mitchell Fig. 5). Similarly, Sunshine's teaching of the advantage 
The Examiner finds this argument unpersuasive, because in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this instance, as discussed in the rejection, the references teach Applicant’s invention and have motivations to combine, as well as, reasonable expectation. Especially, when the prior art knows to use cationic groups with z potential of 21-29mV for nucleic acid gene therapy. 



Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKE MINH VU whose telephone number is (571)272-8148.  The examiner can normally be reached on Mon-Fri 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571) 272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAKE M VU/Primary Examiner, Art Unit 1618